Citation Nr: 1129044	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  08-08 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for the service-connected cervical spine disc disease, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to August 1990.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted an increased rating from 10 percent to 20 percent for the service-connected cervical spine disc disease, effective from February 14, 2007, the date on which the RO received the Veteran's claim for an increased rating.  The Veteran disagreed with the level of increase, asserting that a rating in excess of 20 percent should be assigned for the service-connected cervical spine disability.  

The Veteran initially requested to appear for a personal hearing before a Veterans Law Judge, but he later withdrew that request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a rating in excess of 20 percent for the service-connected cervical spine disc disease.  

At a VA examination in June 2007, the Veteran reported worsening pain in the cervical spine and intermittent tingling and numbness in his left arm that was getting progressively worse.  The examiner noted objective evidence of spasm, with guarding, tenderness and weakness.  Pain on motion was also noted.  The examiner found that bilateral elbow flexion and extension was 3/5 and that light touch sensory testing on the left was 1/2.  The examiner did not address in this examination report whether or not there was a separate neurologic abnormality associated with the service-connected cervical spine disability.  

Similarly, at a VA examination in June 2008, the examiner noted constant, sharp neck pain that radiated to the low back and left upper extremity, with numbness and tingling to all fingers of the left hand.  Additionally, the examiner noted objective evidence of spasm, with guarding, tenderness and weakness.  Pain on motion was also noted.  Again, like the 2007 examiner, she did not indicate whether there is a separate neurologic abnormality associated with the service-connected cervical spine disability.  

Furthermore, the RO did not consider whether a separate rating for neurological impairment is warranted, given the Veteran's complaints of numbness and tingling in the upper extremity.  The rating schedule provides guidance for separately rating neurologic impairment.  See Note (1) of the General Rating Formula of Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a.

Diagnostic Code 8510 provides ratings for paralysis of the upper radicular group of nerves (fifth and sixth cervicals).  Diagnostic Code 8510 provides that mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  38 C.F.R. § 4.124a, DC 8510. Diagnostic Code 8610 provides a rating for neuritis of the upper radicular group.  Diagnostic Code 8710 provides a rating for neuralgia of the upper radicular group.

In light of the foregoing, the VA examinations of record are not adequate to rate the Veteran's service-connected cervical spine disc disease.  Another VA examination is necessary.  

The record reflects that VA outpatient treatment records dated through September 2008 have been obtained; thus, any VA records dated after September 2008 should be obtained and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment records since September 2008 pertinent to the Veteran's cervical spine disability that have not been previously secured.  If none are found, this should be noted in the claims folder.

2.  Schedule the Veteran for a VA spine examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the service-connected cervical spine disability, the examiner should describe in detail all symptoms reasonably attributable to the service-connected disc disease of the cervical spine and its current severity, including orthopedic symptomatology and neurologic symptoms.

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins.

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected cervical spine disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment and interference with daily activities, if any, should be described in adequate detail.  Any additional impairment or additional limitation of motion on use, due to pain, or in connection with any flare-up, or repetitive use, should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.  

(iii).  The examiner should address whether the Veteran has a neurological impairment in the left upper extremity and/or the right upper extremity that is associated with the service-connected degenerative disc disease of the cervical spine.  The examiner's attention is directed to the recent VA medical records and examinations in June 2007 and June 2008 indicating that the Veteran has complained of numbness, weakness, and tingling (radiculopathy) in the left upper extremity.  In addition, upon examination in June 2007, the examiner found that bilateral elbow flexion and extension was 3/5 and that light touch sensory testing on the left was 1/2.  If the examiner determines that the Veteran does have current neurological impairment on the left and/or right side, he is asked to provide an opinion as to whether the Veteran's neurological impairment is best described as incomplete paralysis, neuralgia or neuritis of the upper radicular group, or other nerve.  The examiner should also indicate whether the level of severity of the disorder is mild, moderate, or severe.  If a separate neurologic abnormality is not found on the left side, the examiner should reconcile that with the findings shown on the June 2007 examination.  A complete rationale should accompany all opinions.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


